Claimant’s employment required that he carry heavy lengths of pipe to a shop where he fitted it by cutting and threading. On the day of the accident, which was an extremely warm day, he had worked continually from eight in the morning until between five and six in the evening. The later half hour of the time he was asked to work rapidly to permit an early delivery. During this later period he was stricken with a heart attack which disabled him from working during the period for which the award was made. Award unanimously affirmed, with costs to the State Industrial Board. Present—'Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.